MARX, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action for personal injury brought by Edith Sefton. At the close of the trial the defendant requested the following special charge: “The court charges you that the plaintiff cannot recover if you find that she was guilty of negligence that directly contributed in the slightest degree to the injury sustained.” The court refused to give the charge requested by the defendant and gave instead the same charge substituting the word “any” in place of the word “slightest.” In so doing the court held:
1. As it is the duty of the court to give the jury the best instructions upon the subject rather than the worst, no error was committed by the court in substituting the word “any” for the word “slightest.”